              Case 3:18-cv-05090-RSM Document 24 Filed 01/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                            U.S. District Judge Ricardo S. Martinez

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                      TACOMA DIVISION
 9

10    TAMMY LYNN FOSTER,                                     3:18-cv-05090-RSM
        Plaintiff,
11
      vs.
12
      COMMISSIONER OF SOCIAL SECURITY,                       ORDER FOR ATTORNEY FEES
13      Defendant.

14
            The court finds and orders an attorney fee of $18,319.40 pursuant to 42 U.S.C. § 406(b).
15
     Such funds shall be paid to Kerr Robichaux & Carroll, PO Box 14490, Portland, OR 97293. The
16
     attorney fee of $2,036.16 allowed pursuant to the Equal Access to Justice Act will be refunded to
17
     Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.
18
            DATED this 6th day of January, 2021.
19

20

21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22
              Case 3:18-cv-05090-RSM Document 24 Filed 01/06/21 Page 2 of 2




 1   Presented by:

 2   s/ Kevin Kerr
     KEVIN KERR, WSB #47715
 3   Kerr Robichaux & Carroll
     PO Box 14490
 4   Portland, OR 97293
     (503) 255-9092
 5   kevinkerr@schneiderlaw.com

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
